JONES, Chief Judge.
This is an action for damages for personal injuries under the Federal Employers’ Liability Act, 45 U.S.C.A. § 51 et seq.
Defendant has filed a motion for a more definite statement as to certain matter in *563the complaint and to strike certain other matter.
Considering the motion in the light of Form 14 in the Appendix of the Rules of Civil Procedure, 28 U.S.C.A., the plaintiff should have stated, at least generally, what duties he was performing at the time of his injury. Sustained as to paragraph 1 of the motion.
The injuries appear to be described with sufficient particularity to enable defendant to respond. Overruled as to paragraph 2 of the motion.
While the allegations of the acts of negligence are somewhat confusing, it is impossible at this point to separate the wheat from the chaff. There can be no harm to defendant if paragraph 8 is permitted to stand for the time being.
Overruled as to other paragraphs of the motion.